Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on July 28, 2021.
Claims 1-26 are canceled.
Claims 27, 34, and 40 are amended.
Claims 27-44 are being examined in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 was filed after the mailing date of the non-final office action on April 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which 
The examiner is not afforded the time to thoroughly review each reference of the IDS of August 4, 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27, 29-42, and 44 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Harris et al. (US Pub. No. 2010/0191262 A1, herein, Harris).
Regarding claim 27, Harris discloses a fastener cartridge (50 – Figs. 7-9) for use with a surgical instrument (40 – Fig. 7), comprising: 
a cartridge body (70) comprising a fastener cavity (123, 125 – Figs. 16-17); 
a firing member (130) configured to move past said fastener cavity during a firing stroke (Para [0074]); and 
fasteners (10 – Fig. 4B) comprising a first fastener positioned in said fastener cavity in a ready-to-eject configuration (“pre-fire position” – Para [0076], Figs. 16-17), wherein said first fastener comprises: 
a base (12); 
a first leg (16 – Fig. 4B), comprising: 
a first attachment portion (at 16) extending from said base (12); and 
a first tip portion (22) extending from said first attachment portion at a first angle (θ) relative to said first attachment portion; and 
a second leg (14), comprising: 
a second attachment portion (at 14) extending from said base (12); and 
20) extending from said second attachment portion at a second angle (β) relative to said second attachment portion; wherein said second angle is different than said first angle when said first fastener is in said ready-to-eject configuration (Figs. 4B and 17) to accommodate shifting of said first fastener during the firing stroke (Para [0062]).

Regarding claim 29, Harris discloses the fastener cartridge as recited above, wherein said second angle is greater than said first angle (Fig. 4B, Para [0062]).

Regarding claim 30, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first angle is zero (“less than 90°” – Harris, Para [0062]).
Examiner interprets the range of less than 90° to include an angle of zero.

Regarding claim 31, Harris discloses the fastener cartridge as recited above, wherein said first attachment portion extends from said base at a first attachment angle, wherein said second attachment portion extends from said base at a second attachment angle, and wherein said second attachment angle is the same as said first attachment angle (Fig. 4B).

Regarding claim 32, Harris discloses the fastener cartridge as recited above, wherein said first fastener is asymmetric relative to an axis (24) oriented perpendicular Fig. 4B, Para [0062]).

Regarding claim 33, Harris discloses the fastener cartridge as recited above, wherein said first attachment portion and said second attachment portion are symmetrically positioned relative to the axis (Fig. 4B).

Regarding claim 34, Hess discloses a fastener cartridge (50 – Figs. 7-9) for use with a surgical instrument (40 – Fig. 7), comprising: 
a cartridge body (70) comprising fastener cavities (123, 125 – Figs. 16-17); 
fasteners (10 – Fig. 4B) configured to be progressively fired from said cartridge body, said fasteners comprising a first fastener positioned in said fastener cavity in a ready-to-eject configuration (“pre-fire position” – Para [0076], Figs. 16-17), wherein said first fastener comprises: 
a base (12); 
a proximal leg (16), comprising: 
a first proximal portion (at 16) extending from said base (12); and 
a second proximal portion (22) extending from said first proximal portion at a first angle (θ); and 
a distal leg (14 – Fig. 4B), comprising: 
a first distal portion (at 14) extending from said base (12); and 
a second distal portion (20) extending from said first distal portion at a second angle (β), wherein said second angle is different than said first “changing the angle θ…to less than 90° while keeping end segment 22 substantially straight” – Para [0062]) wherein said first fastener is in said ready-to-eject configuration (Figs. 4B and 17).

Regarding claim 35, Harris discloses the fastener cartridge as recited above, wherein said second angle is greater than said first angle (Harris, Fig. 4B).

Regarding claim 36, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said first angle is zero (“less than 90°” – Harris, Para [0062]).
Examiner interprets the range of less than 90° to include an angle of zero.

Regarding claim 37, Harris discloses the fastener cartridge as recited above, wherein said first proximal portion extends from said base at a first attachment angle, wherein said first distal portion extends from said base at a second attachment angle, and wherein said second attachment angle and said first attachment angle are equal (Fig. 4B).

Regarding claim 38, Harris discloses the fastener cartridge as recited above, wherein said first fastener is asymmetric relative to an axis (24) oriented perpendicular to said base and extending through said base equidistance between a proximal end of said base and a distal end of said base (Fig. 4B).

Regarding claim 39, Harris discloses the fastener cartridge as recited above, wherein said first attachment portion and said second attachment portion are symmetrically positioned relative to the axis (Fig. 4B).

Regarding claim 40, Hess discloses a fastener cartridge (50 – Figs. 7-9) for use with a surgical instrument (40 – Fig. 7), the fastener cartridge comprising: 
a cartridge body (70) comprising a fastener cavity (123, 125 – Figs. 16 and 17); 
a firing member (130) configured to move past said fastener cavity during a firing stroke (Para [0074]); and 
fasteners (10 – Fig. 4B) configured to be progressively fired from said cartridge body, said fasteners comprising a first fastener positioned in said fastener cavity in a ready-to-eject configuration (“pre-fire position” – Para [0076], Figs. 16-17), said first fastener comprising: 
a base (12) comprising a first end and a second end (Fig. 4B); 
a first leg (14 – Fig. 4B) comprising:
a first segment (at 14) extending from said first end (12); and 
a second segment (20) extending from said first segment at a non-zero angle (β) relative to said first segment; and 
a second leg (16) extending from said second end (12); 
wherein said first fastener is asymmetric relative to an axis (24) oriented perpendicular to said base and extending through said base equidistance between said first end and said second end when said first fastener is in said ready-to-eject configuration (Figs. 4B and 17, Para [0062]).
Regarding claim 41, Harris discloses the fastener cartridge as recited above, wherein said second leg (16 – Fig. 4B) comprises: 
a third segment (at 16) extending from said second end (12); and 
a fourth segment (22) extending from said third segment at an angle(θ) relative to said third segment, wherein said angle is less than said non-zero angle (“changing the angle θ…to less than 90° while keeping end segment 22 substantially straight” – Para [0062], Fig. 4B).

Regarding claim 42, Hess in view of Harris teaches the fastener cartridge as recited above, wherein said third segment and said fourth segment are collinear (“less than 90°” – Harris, Para [0062]).
Examiner interprets the range of less than 90° to include an angle of zero.

Regarding claim 44, Harris discloses the fastener cartridge as recited above, wherein said non-zero angle is configured to accommodate shifting of said first fastener during the firing stroke (Para [0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pub. No. 2010/0191262 A1, herein, Harris).
Regarding claim 28, Harris discloses the fastener cartridge as recited above.
first leg comprises a proximal leg and said second leg comprises a distal leg.
Harris does disclose that said first leg (14) comprises a distal leg and said second leg (16) comprises a proximal leg.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener so that said first leg comprises a proximal leg and said second leg comprises a distal leg, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)

Regarding claim 43, Harris discloses the fastener cartridge as recited above.
Harris does not expressly disclose that said first leg comprises a proximal leg and said second leg comprises a distal leg.
Harris does disclose that said first leg (14) comprises a distal leg and said second leg (16) comprises a proximal leg.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener so that said first leg comprises a proximal leg and said second leg comprises a distal leg, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)

Response to Arguments
Applicant’s arguments, see Pages 6-11, filed July 28, 2021, with respect to the rejection(s) of claim(s) 27-44 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference. Examiner relies on Harris to disclose all of the limitations of the claimed invention as recited above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 13, 2021